DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-13 recite determining a “dangerous situation” and “emergency situation”. These are broad terms with multiple meanings. However, the specification only mention “fall” or “hypothermia” as the danger/emergency. The specification fails to support any and all  “dangerous situations” and “emergency situations” that one may encounter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 (the rest by dependency) recite “portable by the person”. It is unclear what this means. 
Claim 1 and 13 (the rest by dependency) recite “emergency situation”. An emergency is an open ended term that is open to interpretation. What may be an emergency situation for one, is not necessarily an emergency situation for another. Therefore it is unclear what the scope of the claim is. What is an emergency situation?
Claim 1, 7, 8, 10, 11, 13 (rest by dependency), recite “dangerous situation”. A “dangerous situation” is an open ended term that is open to interpretation. What may be a dangerous situation for one, is not necessarily a dangerous situation for another. Therefore it is unclear what the scope of the claim is. What is a dangerous situation?
Claims 2-6 recite “and/or”. The scope of the claim is unclear as it is not apparent the combination of elements to satisfy the claims. 
Claim 4 recites “a medical condition, in particular the body temperature, the respiratory rate of the person and/or the heart rate”. The scope of the claims due to the phrase “in particular” is unclear. Will any medical condition satisfy the claim?
Claim 4 recites “a medical condition, in particular the body temperature, the respiratory rate of the person and/or the heart rate”. Examiner notes that the body temperature, the respiratory rate of the person and/or the heart rate  are not medical conditions. Rather, they are physiological parameters. 
Claims 5 and 6 recite “in particular”. The scope of the claims due to the phrase “in particular” is unclear. Are any of the ‘in particular’ elements necessary to satisfy the claimed limitations?
Claim 6 recites “a rope protection”. It is unclear what this is. 
Claim 11 recites “the securing state for protecting the person is adjustable”. It is unclear what this means. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzarolo et al. (US 2017/0202279 A1), hereinafter Mazzarolo.
Regarding Claims 1 and 13, Mazzarolo teaches: A protective  equipment for protecting a person from an emergency situation, and a method for protecting a person; the protective equipment comprising: a securing device , which is portable by the person , having a securing system for protecting the person from an emergency situation, a sensor device for detecting a dangerous situation prior to an emergency situation of the person , wherein the sensor device is coupled with the securing system in such a way that upon detecting the dangerous situation of the person , the sensor device automatically sets the securing system in a securing state for protecting the person from the emergency situation (abstract; acceleration sensor triggers inflation when a crash situation is identified – the securing device, i.e. the protective garment is set in a securing state, i.e. inflated).
Regarding Claim 2, Mazzarolo teaches: The protective equipment according to claim 1, wherein the sensor device has at least a position sensor, an acceleration sensor and/or a motion sensor (abstract; accelerometer).
Regarding Claim 6, Mazzarolo teaches: The protective equipment according to claim 1, wherein the portable securing device has a rope protection, in particular a securing belt, a protective clothing, in particular a protective jacket or a protective overall, a protective shoe and/or a respiratory protection (abstract; motorcycle jacket, i.e. a protective jacket).
Regarding Claim 8, 9, Mazzarolo teaches: The protective equipment according to claim 1 , wherein the securing system has an airbag device wherein the airbag device is embodied inflatable in order to form a damping body in the inflated state, wherein the airbag device is coupled to the sensor device in such a way that the airbag device is inflatable in dependency of the detection of the dangerous situation, wherein the airbag device is configured as an inflatable life jacket (abstract; inflatable motorcycle jacket, i.e. can be considered a life jacket).

Claim(s) 1, 4, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren et al. (US 2008/0072942 A1), hereinafter Warren.
Regarding Claim 1, 13 Warren teaches: A protective  equipment for protecting a person from an emergency situation, and a method for protecting a person; the protective equipment comprising: a securing device , which is portable by the person , having a securing system for protecting the person from an emergency situation, a sensor device for detecting a dangerous situation prior to an emergency situation of the person , wherein the sensor device is coupled with the securing system in such a way that upon detecting the dangerous situation of the person , the sensor device automatically sets the securing system in a securing state for protecting the person from the emergency situation (abstract; tilt sensor triggers inflation when a fall situation is identified – the securing device, i.e. the protective walker is set in a securing state, i.e. inflated).
Regarding Claim 4, Warren teaches: The protective  equipment according to claim 1 , wherein said sensor device has a medical sensor, wherein the medical sensor is arranged to measure a medical condition, in particular the body temperature, the respiratory rate of the person and/or the heart rate (paragraph 0040).

Claim(s) 1, 5, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells (US3123831A).
Regarding Claim 1, 13 Wells teaches: A protective  equipment for protecting a person from an emergency situation, and a method for protecting a person; the protective equipment comprising: a securing device , which is portable by the person , having a securing system for protecting the person from an emergency situation, a sensor device for detecting a dangerous situation prior to an emergency situation of the person , wherein the sensor device is coupled with the securing system in such a way that upon detecting the dangerous situation of the person , the sensor device automatically sets the securing system in a securing state for protecting the person from the emergency situation (col 1-3; radiation sensor triggers  mask when a dangerous situation is identified – the securing device, i.e. the protective mask is set in a securing state, i.e. deployed).
Regarding Claim 5, Wells teaches: the protective equipment according to claim 1 , wherein the sensor device has an environmental sensor for measuring environmental parameters, in particular the ambient temperature, the ambient wind, the ambient air pressure and/or the ambient humidity (col1-3; thermal radiation – i.e. ambient temperature).

Claim(s) 1, 7, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baillargeon et al. (US 2015/0027808 A1), hereinafter Baillargeon.
Regarding Claim 1, 13 Baillargeon teaches: A protective  equipment for protecting a person from an emergency situation, and a method for protecting a person; the protective equipment comprising: a securing device , which is portable by the person , having a securing system for protecting the person from an emergency situation, a sensor device for detecting a dangerous situation prior to an emergency situation of the person , wherein the sensor device is coupled with the securing system in such a way that upon detecting the dangerous situation of the person , the sensor device automatically sets the securing system in a securing state for protecting the person from the emergency situation (abstract; paragraph 0053; 0058 load sensor triggers  retractable rope when a fall situation is identified – the securing device, i.e. the protective harness/jacket is set in a securing state, i.e. retracted).
Regarding Claim 7, Baillargeon teaches: The protective equipment according to claim 1, wherein the securing system has a fall protection device, wherein the fall protection device is equipped with a safety rope and is arranged to control the length of a rope length of the safety rope between the portable securing device and a securing point for fixing the safety rope, wherein the fall protection device is coupled to the sensor device in such a way that the rope length is controllable in dependency of the detection of the dangerous situation (abstract; paragraph 0053; 0058 retractable safety belt/tether/rope).
Regarding Claim 11,  Baillargeon teaches: The protective equipment according to claim 1, wherein the securing system has an alarm device, wherein the alarm device is configured to send an alarm signal indicative of the dangerous situation to a monitoring station, wherein the alarm device is coupled to the sensor device in such a way that, in dependency of the detection of the dangerous situation, the alarm device sends the alarm signal indicative of the dangerous situation and the securing state for protecting the person is adjustable (paragraph 0059; 0062; 0063).
Regarding Claim 12,   Baillargeon teaches: The protective equipment according to claim 1, wherein the sensor device is coupled with the securing system in such a way that sensor data of the sensor device are transmittable by wire or wirelessly (paragraph 0012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of Puls et al. (US 2009/0280705 A1), hereinafter Puls.
Regarding Claim 3, Mazzarolo teaches: The protective equipment according to claim 1. Mazzarolo does not  mention wherein the sensor device has a distance sensor, wherein the distance sensor is arranged to measure a distance to a predeterminable reference point and/or a danger point.
Puls teaches the use of a GPS sensor in a protective garment in order to let a rescuer know the distance to a person in danger (paragraph 0075; i.e. the rescuer would represent the predeterminable reference point). It would be obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mazzarolo wherein the sensor device has a distance sensor, wherein the distance sensor is arranged to measure a distance to a predeterminable reference point and/or a danger point in order to efficiently guide a rescuer to a person in danger.

Claim(s) 10 is/are rejected under  35 U.S.C. 103 as being unpatentable over by Wells, in view of Cheung (US 2002/0156509 A1).
Regarding Claim 10 Wells teaches: The protective equipment according to claim 1. Wells does not mention wherein the securing system has a temperature-control device wherein the temperature-control device is configured to temperature-control the portable securing device , wherein the temperature-control device is coupled to the sensor device m in such a way that the temperature-control device is controllable in dependency of the detection of the dangerous situation in order to achieve the securing state.
Cheung teaches the use of a temperature control device in order to heat or cool a user (abstract; paragraph 0001-0006; 0034). It would have been obvious to one of ordinary dill in the art, before the effective filing date to have modified the device of Wells wherein the securing system has a temperature-control device wherein the temperature-control device is configured to temperature-control the portable securing device , wherein the temperature-control device is coupled to the sensor device m in such a way that the temperature-control device is controllable in dependency of the detection of the dangerous situation in order to achieve the securing state in order to protect the user from thermal radiation, and prevent conditions like hypothermia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/               Primary Examiner, Art Unit 3791